Case 0:20-cv-61912-DPG Document 21 Entered on FLSD Docket 10/20/2020 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLOIRDA


  LARRY KLAYMAN

                         Plaintiff

                 v.
                                                        Case Number: 0:20-cv-61912
  INFOWARS LLC. et al,

                         Defendant.


              PLAINTIFF’S CONSENT MOTION FOR EXTENSION OF TIME

         Plaintiff Larry Klayman (“Klayman”) respectfully submit this motion for a 14-day

  extension of time to respond to Defendant David Jones’ Motion to Dismiss.

         Mr. Klayman has had a very heavy litigation period during this time and therefore

  requests a two week extension to respond to this motion.

         Defendants will not be prejudiced from this short extension and this motion is being filed

  in good faith and not for the purpose of delay.

         Counsel for Defendant David Jones has consented and has asked for a one-week

  extension of time to file a reply. Mr. Klayman consents to this as well.


  Dated: October 20, 2020                                      Respectfully submitted,

                                                                /s/ Larry Klayman
                                                               Larry Klayman, Esq.
                                                               7050 W. Palmetto Park Road
                                                               Tel: (561) 558-5336
                                                               Email:leklayman@gmail.com

                                                               Plaintiff Pro Se

                                     CERTIFICATE OF SERVICE




                                                    1
Case 0:20-cv-61912-DPG Document 21 Entered on FLSD Docket 10/20/2020 Page 2 of 2




         I HEREBY CERTIFY that on this 20th day of October 2020, a true copy of the foregoing

  was filed via ECF and served to all counsel of record though the Court’s ECF system.


                                                                    /s/ Larry Klayman




                                                 2
